Exhibit 10.35

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of this 15th day of August, 2007, by and between eLoyalty
Corporation (“eLoyalty”) and William Noon, a resident of the State of Illinois
(the “Employee”).

RECITALS

A. eLoyalty and Employee are parties to that certain Employment Agreement, dated
as of April 4, 2005 (the “Agreement”), setting forth the terms and conditions of
Employee’s employment with eLoyalty.

B. The parties desire to amend the Agreement as set forth herein to reflect
certain changes to Employee’s terms of employment that are being made as of the
effective date hereto in connection with Employee’s continuing service.

NOW, THEREFORE, in consideration of the Recitals, the mutual covenants contained
herein, and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. All capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

2. The Agreement hereby is amended by appending the following language to
Section 9 (“Non-Solicitation”):

“Furthermore, while employed by eLoyalty and for a period of one (1) year
following termination of this Agreement or any renewal term (for any reason),
Employee shall not, directly or indirectly, on behalf of Employee or any other
person or entity, solicit any Client to become a client and/or customer of
Employee or of any person or entity other than eLoyalty. For purposes of this
Agreement, a “Client” is a person, firm, company, corporation or other entity to
whom Employee has sold any eLoyalty products or services and/or to whom Employee
was first introduced by eLoyalty and is, becomes, or is known to be, an actual
or potential client or customer of eLoyalty.”

3. The Agreement shall remain unmodified other than as expressly set forth
herein and, as so modified, shall remain in full force and effect.



--------------------------------------------------------------------------------

4. This Amendment shall be governed in all respects by the laws of the State of
Illinois.

IN WITNESS WHEREOF, Employee and the duly authorized officer of eLoyalty have
executed this Amendment as of the date set forth above.

 

Employee    eLoyalty

/s/ William B. Noon

  

/s/ Steven Shapiro, VP, Gen. Counsel

& Corporate Secretary

8/15/07    8/15/07 Date    Date